Exhibit 10.6

 

*MULT1000*

 

AMENDMENT

 

THIS AMENDMENT is made as of the 09th day of September, 2005, between General
Electric Capital Corporation, together with its successors and assigns, if any,
and TGC Industries, Inc. in connection with Schedule Number 004 of that certain
Master Security Agreement, dated or dated as of October 22, 2004 (“Agreement”).
The terms of this Amendment are hereby incorporated into the Agreement as though
fully set forth therein. The Agreement is hereby amended as follows:

 

The 35 Periodic Installment Amount on the Promissory Note is changed from
$8,906.59 to $7,950.97.

 

TERMS USED, BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS GIVEN TO
THEM IN THE AGREEMENT. EXCEPT AS EXPRESSLY AMENDED HEREBY, THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by signature
of their respective authorized representative set forth below.

 

SECURED PARTY:

 

DEBTOR:

General Electric Capital Corporation

 

TGC Industries, Inc.

 

 

 

By:

 

/s/ W. Scott Cummins

 

By:

 

/s/ Wayne Whitener

 

 

 

 

 

 

Name:

 

W. Scott Cummins

 

Name:

 

Wayne Whitener

 

 

 

 

 

Title:

 

Risk Analyst

 

Title:

 

President

 

 

--------------------------------------------------------------------------------